Strout, J.
By B. S., c. 91, § 37, buildings placed upon land of another are subject to a lien for land rent, whether the land is leased or not. It is an absolute statute lien, like that upon vessels and logs, and treats the thing as the debtor independent of any question of ownership. Deering v. Lord, 45 Maine, 295.
It. does not arise from contract, like the lien for erecting or repairing buildings. Morse v. Dole, 73 Maine, 354. It is a continuing lien. It attaches from the time the building is placed upon the land, and continues in full vigor so long as it remains. Having once attached, it exists as to subsequently accruing rent, not as a new, but as the original lien. It takes precedence of a mortgage, whether existing when the building was rightfully placed upon the land and made subject to rent, or subsequently created.
It is enforceable against the building, whenever land rent becomes due and payable, irrespective of its then ownership.
The ruling below was in accordance with the law.

Exceptions overruled.